Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    January 21, 2016

The Court of Appeals hereby passes the following order:

A16A0684. LOUIS BARRETT, JR. v. THE STATE.

       Louis Barrett, Jr. was convicted of two counts of murder and sentenced to life
imprisonment on both counts. He subsequently filed a motion to vacate allegedly void
sentences, which the trial court denied. Barrett filed this direct appeal. Under our
Constitution, however, the Supreme Court has appellate jurisdiction over “[a]ll cases
in which a sentence of death was imposed or could be imposed.” See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for the
crime of murder, jurisdiction is proper in the Supreme Court. See OCGA § 17-10-
30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J.,
concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”). Accordingly, Barrett’s
appeal is hereby TRANSFERRED to the Supreme Court for disposition.



                                          Court of Appeals of the State of Georgia
                                                                               01/21/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.